UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2422



KOFFI KPOGNON,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-781-031)


Submitted:   August 28, 2006            Decided:   September 19, 2006


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, NOTO & OSWALD, P.C., Washington, D.C., for
Petitioner.   Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Carol Federighi, Senior
Litigation Counsel, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Koffi Kpognon, a native and citizen of Togo, petitions

for    review      of   an     order    of   the   Board     of    Immigration   Appeals

(“Board”) denying his motion to reopen immigration proceedings. We

have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying Kpognon’s motion to

reopen as untimely.            See 8 C.F.R. § 1003.2(a) (2006).               We conclude

that Kpognon’s equitable tolling argument was not administratively

exhausted and is therefore not properly before the court. 8 U.S.C.

§ 1252(d)(1) (2000) (“A court may review a final order of removal

only       if    the   alien    has    exhausted      all    administrative      remedies

available . . . .”); Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th

Cir. 2004) (holding court lacks jurisdiction to consider a claim

that       was   not    raised    before     the     Board   and    was    therefore   not

exhausted under § 1252(d)(1)).*                Accordingly, we deny the petition

for review for the reasons stated by the Board.                              See In re:

Kpognon, No. A76-781-031 (B.I.A. Nov. 29, 2005).                      We dispense with

oral       argument     because        the   facts    and    legal    contentions      are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                          PETITION DENIED




       *
      Although Kpognon subsequently presented the claim to the
Board in a motion to reconsider, no petition for review of the
Board’s order denying that motion has been filed.

                                             - 2 -